Citation Nr: 1634795	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-11 728	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic B-cell/hairy cell leukemia for the purpose of entitlement to retroactive benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO in March 2012.

Although additional evidence was received subsequent to the April 2012 statement of the case, including additional VA treatment records, private treatment records and a May 2016 VA examination, the Board finds that the additional evidence is either not pertinent to the leukemia claim, or the evidence is cumulative and duplicative of that already of record.  Thus, a remand for a supplemental statement of the case is not necessary for the claim. See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of B-cell leukemia or hairy cell leukemia, and the record does not contain a recent diagnosis of disability prior to the claim.


CONCLUSION OF LAW

B-cell/hairy cell leukemia was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a September 2010 letter, the RO conducted a review of the Veteran's claims file in accordance with Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  The Veteran's case was identified as a potential Nehmer class-member case based on the addition of B cell/Hairy cell Leukemia to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.  This change in the law gave rise to the current claim and the Veteran was notified of such.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was afforded December 2010 and September 2012 VA examinations.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and treatment, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for specific disabilities associated with exposure to herbicide agents, including B-cell/hairy cell leukemia.  38 C.F.R. § 3.309(e). These disabilities will be considered to have been incurred in or aggravated by service despite any lack of evidence of such disease during service.  38 C.F.R. § 3.307(a).  This presumption applies to Veterans who served in the Republic of Vietnam during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Factual Background

As noted above, the claim arose after a case review pursuant to Nehmer and the Veteran was notified of such in September 2010.  The Board notes, where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).
The Board notes the Veteran served in the Republic of Vietnam and thus, exposure to herbicides is conceded.  Therefore, the Veteran's record is reviewed for a current diagnosis of B-cell leukemia or hairy cell leukemia to establish entitlement to service connection.

Subsequent to the claim, the Veteran underwent a December 2010 VA examination.  The examiner indicated there was a diagnosis of hypogammaglobulinemia since 2005.  However, no evidence of AL Amyloidosis was found and there was no indication of B-cell leukemia or hairy cell leukemia, or any other form of leukemia noted.

The Veteran was afforded another VA examination in September 2012.  Once again hypogammaglobulinemia was diagnosed.  The examiner indicated the diagnosis was found after doing tests due to symptoms of fatigue and dyspnea.  Further, bone marrow biopsies were done to confirm the diagnosis.  He noted the Veteran has not been diagnosed with any related cancers or amyloidosis, although initially those diagnoses were considered.  He concluded while the Veteran has been diagnosed with hypogammaglobulinemia, this condition is not a presumptive condition for herbicide exposure and not a cancerous condition.  He further noted there is no good medical evidence that heart disease causes hypogammaglobulinemia or similar conditions.

In addition to the two VA examinations which addressed the claim, VA treatment records through May 2014 were reviewed, as well as private treatment records which were received.  The Board finds that no medical evidence of file provides a diagnosis of B-cell leukemia or hairy cell leukemia.

The Veteran has further submitted lay evidence in support, including a March 2012 DRO hearing.  The Veteran indicated in the hearing he suffers many symptoms of B-cell leukemia, including joint swelling, tendon problems and musculoskeletal problems.  He further indicated swallowing problems, and esophageal problems which he noted are symptoms related to hypogammaglobulinemia.

Additionally, the Veteran's representative submitted an August 2016 appellate brief in support.  The representative indicated the Veteran is diagnosed with hypogammaglobulinemia which is an autoimmune disorder.  He further noted the condition is a soft tissue carcinoma linked to B-cell leukemia and may be brought on by or reactive to other conditions such as cancer and arteriosclerotic artery disease.  He noted a January 2011 VA examiner listed hypogammaglobulinemia as a diabetes related neoplasm.  The representative indicated the link between hypogammaglobulinemia, B-cell leukemia and the Veteran's current service-connected prostate cancer and heart disease creates reasonable doubt that warrants an additional medical examination.

Analysis

After review of the record, the Board finds the claim must be denied as the Veteran has no current diagnosis of B-cell or hairy cell leukemia.  In this regard, an initial requirement for a Veteran to qualify for entitlement to compensation is the existence of a disability. 38 U.S.C.A. § 1110.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, there is no competent evidence showing that the Veteran has B-cell leukemia/hairy cell leukemia, or that he has had either disorder since he filed his claim for service connection.  The Board has reviewed the service treatment records, as well as post service VA and private treatment records, however, none of these show a diagnosis of B-cell leukemia/hairy cell leukemia.

The Veteran and his representative have indicated throughout the claim that the Veteran has B-cell or hairy cell leukemia, or that the condition is linked to his currently diagnosed hypogammaglobulinemia, prostate cancer or heart disease.  The representative has suggested a VA examination is required to resolve the issue.  However, as lay people who are not trained in the field of medicine, the Veteran and his representative have not established the competence to establish the existence of such a diagnosis.  The Board finds that the question of whether the Veteran has B-cell leukemia/hairy cell leukemia is beyond the realm of a layperson's competence. See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Further, two VA examiners found no B-cell or hairy cell leukemia present and there is no indication of such in the recent VA or private treatment records.  Thus, an additional VA examination is not required.

The Board affords more probative weight to the VA examination reports from December 2010 and September 2012, in which the Veteran was examined by medical professionals who are qualified to diagnose such condition.  As noted, the two VA examiners indicated no B-cell or hairy cell leukemia diagnosis, or any other forms of leukemia.  In addition, the September 2012 examiner indicated that while the Veteran has been diagnosed with hypogammaglobulinemia, this condition is not a cancerous condition.

Entitlement to service connection is limited to claims which have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, as there is no showing of B-cell leukemia/hairy cell leukemia at the time of filing of the claim or at any time during this appeal, there can be no valid claim.

Therefore, the Board finds that service connection for B-cell leukemia/hairy cell leukemia is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for B-cell leukemia/hairy cell leukemia is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


